Citation Nr: 0518159	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  96-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for multiple sclerosis 
(MS), as due to exposure to herbicides during service.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for muscle and nerve damage, claimed as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1972, which included a period of active service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the RO in 
Columbia, South Carolina, which denied service connection for 
PTSD.  This case is also on appeal from a December 2002 
rating decision which found new and material evidence had not 
been submitted to reopen a previously denied claim of 
entitlement to service connection for muscle and nerve 
damage, claimed as due to exposure to Agent Orange and a July 
2003 rating decision which denied service connection for MS.

In July 2004, the veteran submitted additional evidence 
directly to the Board without a signed waiver of initial 
consideration by the agency of original jurisdiction(AOJ).  
The evidence received consists of psychiatric treatment 
records.  Although not accompanied by a specific written 
waiver of RO jurisdiction, the Board finds that a remand for 
RO consideration in the first instance, is not warranted.  
The additional evidence received is without any relevant or 
material bearing on the outcome of the service connection for 
MS currently on appeal.  Therefore, there is no need to 
remand this issue to the RO for initial consideration of the 
recently received evidence.

The issues of service connection for PTSD and new and 
material evidence for muscle and nerve damage are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  MS was first manifested approximately in 1986 and was 
first diagnosed about February 2003.

2.  The Secretary of VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted, including MS.

3.  MS was not manifested within seven years post-service, 
and there is no competent evidence of a causal connection 
between the veteran's MS and military service or any incident 
therein, to include any exposure to herbicide agents.


CONCLUSION OF LAW

MS was not incurred in or aggravated by service, was not 
manifested within seven years post-service, and is not the 
result of exposure to herbicides. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) is applicable 
to this appeal.  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  Regarding the issue of 
service connection for MS, notice to the veteran concerning 
this issue was sent prior to adjudication of the claim by the 
RO.

The veteran's claim for service connection for MS was 
received in February 2003.  By a letter dated in July 2003, 
the RO advised the veteran of the criteria for establishing 
service connection, the types of evidence necessary to prove 
his claim, the information necessary for VA to assist him in 
developing his claim, and the evidence that the RO had 
received.  The veteran was notified of which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The letter suggested that he submit any evidence in 
his possession.  The letter also informed the veteran that at 
his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

The record reflects that the veteran and his representative 
were provided with a copy of the July 2003 rating decision, 
the October 2003 statement of the case and the March 2004 
supplemental statement of the case.  By way of these 
documents, the veteran was informed of the requirements for 
establishing service connection for MS.  Thus, these 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determinations made regarding the claim, which 
the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in active 
service.  § 3.303(d) (2004).

Multiple sclerosis, if manifest to a degree of 10 percent or 
more within seven years after separation from service, may be 
presumed to be of service onset.  38 U.S.C.A. § 1112 (a)(4) 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309 (2004), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than ones 
listed in 38 C.F.R. § 3.309(a), however, will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 
38 C.F.R. § 3.307(a) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2004).

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), manifested to a degree of 10 percent at any 
time after service shall be service connected, if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, and the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, and provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.

Factual Background

The veteran's service medical records are negative for 
manifestations or findings of symptoms suggestive of MS.  
There were no neurological symptoms or manifestations noted 
during service.  His separation examination in 1972 showed 
his neurological system was normal.

Post-service medical records show that in May 1986, the 
veteran was hospitalized for mild left hemiparesis and left 
hemi-atrophy, etiology unknown.  He gave a history of left 
leg giving way several months prior.  He saw an orthopedist 
and was given muscle-strengthening exercises.  He noted that 
for the last 4 or 5 months he noted that the left upper 
extremity did not "work right."  He had no previous 
neurological problems except for a question of a seizure 8 
years earlier.  He denied any problem with the left 
extremities in the remote past.  His family history was 
negative for neurologic disease.  The provisional diagnosis 
was left sided atrophy and weakness probably due to central 
lesion.  MS panel spinal fluid studies were requested at the 
time of the myelography but insufficient cerebrospinal fluid 
was obtained.  

In November 1999, the veteran was evaluated for right arm 
numbness and tingling for the prior six months.  His history 
of chronic left sided weakness of the upper and lower 
extremities secondary to possible cerebrovascular accident 
was noted.  

In November 2002 the veteran was referred for evaluation of 
the left sided weakness.  He reported a sudden onset of this 
condition in the early 1980s.  Episodes of transient weakness 
occur on a weekly or monthly basis but have increased in 
frequency over the years.  He currently had a baseline left-
sided weakness.  During an extensive workup in 1985 the 
possibility of MS was raised but the eventual conclusion was 
that he probably had a stroke, despite negative head CT.  
Following further testing and evaluation the examiner noted 
the veteran's presentation was somewhat unusual.  Clinical 
findings were suggestive of a cervical problems and bilateral 
Babinski suggested a central origin.  MS was also considered 
a possibility.  MRI (magnetic resonance imaging) testing of 
the brain and spine were scheduled.  

In February 2003, MRIs of the brain and cervical spine showed 
small white matter and right mid brain lesions.  The examiner 
reviewed the films and concluded that the MRI findings in 
both the brain and spinal cord, taken along with the 
longstanding and progressive weakness of the left side of the 
body, were consistent with a diagnosis of MS.  There was no 
discussion regarding onset or etiology.

Analysis

In this case, the veteran claims that service connection for 
MS is warranted because this condition was incurred as a 
result of his exposure to Agent Orange in Vietnam.

The veteran's DD-214 shows that the veteran did serve in 
Vietnam.  However, it is noted that MS is not among the 
disabilities listed in 38 C.F.R. § 3.309(e).  Therefore, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309 
(2004).

Furthermore, the Board has reviewed the evidence of record 
and determined that service connection for MS on a direct 
basis is not warranted.  The veteran's service medical 
records are negative for any complaints or findings of MS.  
There are also no notations of manifestations of the 
condition within the first seven years following his 
separation from service in 1972.  The medical evidence of 
record indicated that the veteran first had some symptoms of 
weakness and numbness around May 1986 and at that time MS was 
suspected.  However, the veteran's symptoms were initially 
attributed to a cerebrovascular accident.  The evidence of 
record showed that the veteran was not diagnosed with MS 
until February 2003, some 21 years after his discharge from 
service.  Assuming, for the sake of argument, that the 
veteran's left leg weakness in 1986, which was attributed to 
a cerebrovascular, was in fact a manifestation of MS, it was 
not shown until some 14 years after discharge from service.  
Based on the foregoing, it cannot be said that MS was present 
in active service or manifest to a compensable degree within 
seven years of service separation.  There has been no 
competent evidence submitted by the veteran suggesting that 
MS is somehow related to his military service.

The Board has considered the veterans assertions that his MS 
is a result of exposure to Agent Orange in service.  However, 
as a layperson, his is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Therefore, his 
opinion that his MS is causally related to service is 
outweighed by the findings of the Secretary, which are based 
on extensive medical research.

As there is no competent medical evidence of record 
suggesting a connection between any claimed in-service 
exposure to herbicides and the veteran's MS, and no evidence 
of any manifestations or symptoms attributable to MS during 
service or the presumptive period following discharge from 
service, the Board finds no basis to grant service 
connection.  Accordingly, the appeal is denied.


ORDER

Service connection for MS, including due to herbicide 
exposure is denied.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

None of the RO's post November 2000 correspondence to the 
veteran fully addresses the VCAA notice and duty to assist 
provisions as they pertain to the new and material evidence 
claim currently on appeal, to include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, requiring the VA 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans et. al v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Based on these decisions, the Board cannot rectify 
this problem.

Additionally, it appears that there are other reasons for 
remanding the case.  With respect to the issue of service 
connection for PTSD, in 2005, the veteran submitted 
additional evidence without a signed waiver of initial 
consideration by the agency of original jurisdiction (AOJ).  
The evidence received consists of psychiatric treatment 
records.  A Supplemental Statement of the Case has not been 
prepared with respect to the additional evidence received, 
and RO consideration has not been undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the new 
and material evidence claim.  A general 
form letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate both claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


